DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-10 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
		
Claim Objections
Claims 1 is objected to because of the following informalities:  
        	Claim 1 objected to because of the following informalities:  Claim 1 NOT in conformance with 37 CFR 1.75(i) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim is suggest to be separated by a line indentation".
 	The Examiner further suggests the use of the term colon (:) preceded by the term comprising to separate the body of the claim from its preamble.
 	 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sweere (U.S. Pat. No. 5918841).
	Regarding claim 1, Sweere teaches a computer bracket, comprising a support part (Sweere; Fig. 21; element 512), a load-bearing part (Sweere; 238) for carrying a computer, and a connection assembly (Sweere; 224) for connecting the support part and the load-bearing part, wherein that the computer bracket further comprises a first driving assembly (Sweere; 225); the connection assembly comprises an upper mounting member (Sweere; 252); the first driving assembly is provided with a driving end (Sweere; upper end of 225 as shown in Fig 13) and a rotating output end (Sweere; lower end of 225); the driving end is fixedly connected to the load-bearing part or the upper mounting member; the rotating output end is fixedly connected to the upper mounting member or the load-bearing part; the first driving assembly drives the load-bearing part to rotate relative to the upper mounting member, so that the load-bearing part is inclined or parallel to the support part.
 	Regarding claim 6, Sweere teaches the support part is provided with a lower mounting end (Sweere; end of 1216a); the computer bracket further comprises a second driving assembly (Sweere; 222); the second driving assembly drives the connection assembly to rotate around the lower mounting end.
 	Regarding claim 7, Sweere teaches the connection assembly (Sweere; 224) comprises a first connecting piece (Sweere; 112c) and a second connecting piece (Sweere; 114c); both ends of the first connecting piece are respectively rotationally connected with the upper mounting member and the lower mounting end; two ends of the second connecting piece are respectively rotationally connected with the upper mounting member and the lower mounting end; the first connecting piece, the second connecting piece, the upper mounting member and the lower mounting end form a parallelogram hinge structure; and the second driving assembly drives the first connecting piece and the second connecting piece close to or far away from each other, so as to make the connection assembly rotate around the lower mounting end (see Fig. 1 and 4 for configuration).
 	Regarding claim 10, Sweere teaches the load-bearing part is provided with a non-slip pad (Sweere; S1 see annotated figure below) or a suction cup.

    PNG
    media_image1.png
    684
    536
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sweere (U.S. Pat. No. 5918841) in view of Laudadio (U.S. Pat. Pub. No. 20190053617 A1).
Regarding claim 2, Sweere teaches the computer bracket. However, Sweere is silent to teach the bracket comprises a PCB (printed circuit board); the support part is provided with a control button electrically connected with the PCB; and the first driving assembly is electrically connected with the PCB.
 Laudadio teaches a PCB (printed circuit board) [0061, controller and systems are known to comprise printed circuit board]; the support part (Laudadio; 15) is provided with a control button (Laudadio; 12) electrically connected with the PCB; and the first driving assembly is electrically connected with the PCB [Laudadio; 0039, 0061].
Sweere and Laudadio are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Laudadio having the circuit and switch as disclosed by Laudadio. The motivation would have been to automate the manual activity. Therefore, it would have been obvious to modify [4] as specified in claim 2.
	
	Allowable Subject Matter
Claims 3-5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631